Citation Nr: 0812709	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-38 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a 
collapsed lung.

3.  Entitlement to a compensable evaluation for residuals of 
a fractured distal left fibular shaft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

A hearing was held on January 11, 2008, in St. Petersburg, 
Florida, before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case. A transcript of the hearing testimony is in the 
claims file.  Further, the Board received additional evidence 
from the appellant subsequent to the hearing.  He also 
submitted a waiver of initial RO review of the new evidence.  
The evidence will therefore be considered in this decision. 
38 C.F.R. § 20.1304 (2007).

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for asbestos exposure, hepatitis B, and hepatitis 
C.  However, in his October 2004 VA Form 9, the veteran 
stated that he was only appealing the issues of entitlement 
to service connection for a back disorder and residuals of a 
collapsed lung and for an increased evaluated for his 
residuals of a fractured distal left fibular shaft.  As such, 
the veteran has not filed a substantive appeal for the other 
issues. See 38 C.F.R. § 20.202.  Accordingly, the issues of 
entitlement to service connection for asbestos exposure, 
hepatitis B, and hepatitis C no longer remain in appellate 
status and no further consideration is required.

The issues of entitlement to service connection for a back 
disorder and to an increased evaluation for residuals of a 
fractured distal left fibular shaft will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. Washington, DC. 


FINDING OF FACT

The veteran has not been shown to currently have residuals of 
a collapsed lung that are causally or etiologically related 
to his military service. 


CONCLUSION OF LAW

Residuals of a collapsed lung were not incurred in active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
August 2003 and September 2003, prior to the initial decision 
on the claim in February 2004, as well as in May 2004 and 
December 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in connection 
with the claim and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the August 2003, September 2003, and May 2004 
letters indicated that the evidence must show that the 
veteran had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service. 
Additionally, the September 2004 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2003, September 2003, 
and May 2004 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that that VA was requesting all records held 
by Federal agencies, such as service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003, September 2003, and May 2004 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The August 2003 and May 2004 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the August 2003, 
September 2003, and May 2004 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency

Finally, the May 2004 letter specifically notified the 
claimant that he should provide any evidence or information 
in his possession that pertains to the claim.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the December 2007 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
was provided the opportunity to testify at a hearing before 
the Board. 

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for residuals of a collapsed lung.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide this 
claim for service connection because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be discussed in 
greater detail below, while there is ample evidence that the 
veteran was involved in a motor vehicle accident, he has not 
presented evidence that he sustained any type of injury 
(collapse) of the lung.  He also failed to submit any 
evidence showing continuity of treatment of a lung disorder 
or competent evidence relating an event, disease, or injury 
in service to the current residuals of a collapsed lung.  The 
Board therefore finds that a VA examination is unnecessary. 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

The veteran asserts that he currently suffers from the 
residuals of an injury to his left lung.  He contends that he 
sustained a collapsed lung as the result on an October 1969 
in-service motor vehicle accident.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of a collapsed lung.  Service medical records show that the 
veteran was involved in a motor vehicle accident in October 
1969, which resulted in multiple injuries including a small 
laceration anterior to his sternum.  Treatment records for 
this period showed that he complained of left flank muscle 
and rib pain.  There was no indication that his lung was 
injured.  A contemporaneous x-ray was negative.  The Board 
also notes that the veteran sustained a laceration injury to 
his chest from a knife in April 1969.  There were again no 
findings with regard to a lung injury.  Indeed, his service 
medical records are negative for any complaints, treatment, 
or diagnosis of a collapsed lung or any other lung disorder.  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment for his lungs immediately 
following his period of service or for many decades 
thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
lung disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The Board also notes that the veteran made no reference to 
the residuals of a lung injury when he filed his original 
claim for compensation in June 1972.  Indeed, the first 
documented evidence of complaints of a respiratory/lung 
disability is not until 2002.  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first symptoms of a lung disorder is itself evidence 
which tends to show that the disorder did not have their 
onset in service or for many years thereafter.


A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that residuals of 
a collapsed lung and/or lung injury manifested during service 
or within close proximity thereto, the medical evidence of 
record does not link a current disorder to his military 
service.  As noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links any current disorder to 
a disease or injury in service.  In fact, there is no medical 
evidence showing that the veteran has ever had a collapsed 
lung.  



With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Here, while the veteran is clearly competent to 
state that his ribs and chest were painful subsequent to the 
October 1969 motor vehicle accident, he is clearly not 
competent to diagnosis himself as having sustained a 
collapsed lung.  In any event, the Board finds that the 
veteran's lay statements are outweighed by the service 
medical, which are clearly negative for evidence of a 
collapsed lung, and post-service treatment records indicating 
a disorder that began years after service.  The Board again 
finds it to be particularly significant the veteran first 
filed a claim for service connection for a lung disorder in 
July 2003, over three decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a collapsed lung.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
residuals of a collapsed lung is not warranted.


ORDER

Service connection for residuals of a collapsed lung is 
denied.


REMAND

Reason for remand:  To provide the veteran with proper notice 
and to afford him VA examinations.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6.  However, in 
this case, the Board notes that the veteran has not been 
adequately provided such notice, and thus, the case must also 
be remanded for proper notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The Board also notes that the veteran was afforded a VA 
examination in November 2003 in connection with his claim for 
an increased evaluation for his residuals of a fractured left 
distal fibular shaft.  However, at a January 2008 hearing 
before the Board, the veteran and his wife claimed that the 
disability had worsened since his last examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board finds that a 
more recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected residuals of a fractured left 
distal fibular shaft.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a back disorder.  The veteran's 
service medical records do indicate that he had complaints of 
back pain following a car accident in October 1969.  In 
addition, VA medical records dated from February 2002 to 
January 2006 document the veteran as having chronic back 
pain, minimal degenerative joint disease, and disc narrowing 
at L5-S1.  However, the evidence of record does not include a 
medical opinion discussing whether the veteran has any 
current back disorder that is causally or etiologically 
related to his military service.  Therefore, the Board finds 
that a VA examination is necessary to determine the nature 
and etiology of any back disorder that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
residuals of a fractured distal left 
fibular shaft.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
If the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the RO should provide at least 
general notice of that requirement to 
the claimant.  Additionally, the 
claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected residuals of a fractured 
distal left fibular shaft.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the veteran's service-
connected residuals of a fractured 
distal left fibular shaft.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disability under the rating criteria.  
In particular, the examiner should 
comment as to whether there is malunion 
or nonunion of tibia and fibula and, if 
there is malunion, whether there is 
marked, moderate, or slight impairment 
of the ankle or knee.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to identify 
any current back disorder that is 
present.  The examiner should note that 
pain alone, without a diagnosed related 
medical condition, does not constitute a 
disability for which service connection 
may be granted.  The examiner should 
comment as to whether there is a 50 
percent probability or greater that any 
identified back disorder is causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


